Stephen Michael McMahon                            From the 31st District Court
 Appellant                                          Of Gray County
v. 07-06-00091-CR                                  May 7, 2007
The State of Texas                                 Opinion by Chief Justice Quinn
 Appellee

                                    JUDGMENT

      Pursuant to the opinion of the Court dated May 7, 2007, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo